DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,558,131 to Nash, Jr. (Nash hereinafter) in view of US PGPub 2010/0284829 to Sloteman et al. (Sloteman).
Regarding claims 1 and 15, Nash teaches a control system comprising: a suction line (40); an exhaust line (46); an operating liquid line (14, 62); a liquid ring pump (10) comprising a suction input (not labeled, see Fig. 2) coupled to the suction line, an exhaust output (not labeled, see Fig. 2) coupled to the exhaust line, and a liquid input (14)coupled to the operating liquid line; a valve (60) configured to control the flow of operating liquid into the liquid ring pump via the operating liquid line and the liquid input; a motor (100) configured to drive the pump; a first sensor (47) configured to measure a first parameter, the first parameter being a parameter of an exhaust fluid of the liquid ring pump; a second sensor (72) configured to measure a second parameter, the second parameter being a parameter of a fluid received by the liquid ring pump; and a controller (80) operatively coupled to the first sensor, the second sensor, and the motor, and configured to control the motor based on sensor measurements of the first sensor and the second sensor (col. 3, ln. 42-64).  As such, while Nash teaches control of rate of fluid flow in the operating liquid line (62), Nash does not teach a pump configured to pump operating liquid into the liquid ring pump via the operating liquid line and the liquid input.  Sloteman teaches another pumping system generally, and particularly teaches that flow rate control may be provided by either downstream throttling (as in the valve of Nash) or by controlling pump flow rate (paragraph 41) via control of the speed of a motor (12).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the flow rate control mechanism of Nash with a speed controlled pump as taught by Sloteman as the mere substitution of one known rate control method for another according to the known construction and design methods evinced by both references.
Regarding claim 2, Nash teaches that the first parameter may be temperature or pressure in the discharge line (Col. 3, ln. 52-54).
Regarding claim 3, Nash teaches that the second parameter is a parameter of the operating liquid (col. 3, ln. 9-16).
Regarding claim 4, Nash teaches that the second parameter is pressure.
Regarding claim 5, Nash teaches that the controller (80) is configured to determine a function of the first and second parameters to control the flow rate (i.e. motor speed per the combination) into the liquid ring (col. 3, ln. 55-64).
Regarding claim 8, Nash teaches a conventional controller without specifying the details thereof.  The examiner takes Official Notice that at least PID control algorithms are well known in the art of pump control and that their use here is entirely conventional.  The examiner bases this assertion on the fact that the applicant merely supplies their names and does not specify any details thereof in the specification and claims.
Regarding claim 9, Nash teaches a liquid recycling system (50).
Regarding claim 10, Nash teaches a separator (50), and an optional heat exchanger (col. 4, ln. 22-24). 
Regarding claim 13, Nash teaches a motor (100) of the liquid ring pump, which is, per the combination, operated separately from the supply pump as taught by Sloteman.
Regarding claim 14, Nash teaches a third sensor (82) configured to measure a third parameter of the liquid received by (and subsequently discharged by) the liquid ring pump and that the motor (100) is controlled based on the sensor measurements (col. 3, ln. 55-64).

Claims 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash in view of Sloteman as applied to claim 1 above, and further in view of US PGPub 2015/0361979 to Kosters et al. (Kosters).
Regarding claim 6, Kosters teaches replacement of high temperature operating fluid (paragraph 51) which is tantamount to the claimed relation in that the incoming fluid temperature (essentially constant) is compared to exhaust liquid temperature (from 29) and used to control a valve (19), which is similar to controlling the supply pump as taught by Sloteman in the combination.
Regarding claims 12 and 13, the previously applied references teach the limitations of the parent claims from which these claims depend, but do not teach the limitations of a check valve and a spray nozzle in the suction line.  Kosters teaches a check valve (26) and a spray nozzle (18) which allow the input gas to be condensed (paragraph 44).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a check valve and spray nozzle as taught by Kosters to the pump of Nash in order to allow for the input gas to be condensed.
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, applicant alleges that Sloteman does not teach control of motor speed based on sensor inputs, the examiner disagrees.  Control of flow rate based on sensors is taught by Nash, as cited above.  Control of flow rate generally is taught by Sloteman, and it is proposed herein that substituting a speed controlled pump for a throttle valve is obvious as the mere substitution of one rate control method for another.  In other words, since the particular control targets of flow rate are controlled by Nash, it would have been obvious to control a pump speed as taught by Sloteman instead of a control valve position.  As such, the claimed limitations arise from the combination of teachings of Nash and Sloteman.
With respect to the argument that Sloteman is not analogous prior art, the examiner disagrees.  At a minimum, the inventor was faced with a problem of pump control, and inasmuch as Sloteman teaches a particular control method for a pump, it constitutes relevant prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        16 July 2022